 CUBIC CORPORATION449the same hours, and are paid on a similar basis as all other employees;they receive no special training and are not hired as experienceddrivers.These facts point to the lack of separate interests of thetruckdrivers here to a greater degree than in the leadcaseRichmondEngineering Company, Inc.,7where the Board denied severance toa group of truckdrivers, who spent 60 percent of their time in roaddriving.In thatcase,the truckdrivers also performed loading andunloading duties andoccasionallydid production work. In addition,they were sometimes interchanged with production and maintenanceemployees."We find, accordingly, that the unit requested is inappropriate forpurposes of collective bargaining, and we shall dismiss the petition.[The Board dismissed the petition.]MEMBERS MURDOCK and PETERSON took no part in the considerationof the above Decision and Order.4108 NLRB 1659. See, also,Kalamazoo Vegetable Parchment Company,106 NLRB 792.8See, also,Valleydale Packers Incorporated of Bristol,5-RC-1789,1799(not reportedin printed volumes of Board Decisions and Orders),decided January 17, 1956, where theBoard followed the reasoning ofRichmond Engineeringalthough the truckdrivers spent75 percent of their time driving and the remaining 25 percent in production work. As inthe instant case, they received the same fringe benefits as plant employees.Cf. TennesseeEgg Company,110 NLRB 189.Cubic CorporationandLocal Union 569, International Brother-hood of Electrical Workers,AFL-CIO,Petitioner.Case No.21-RC-4406. August 6,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Irving Helbling,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Employer is engaged in the manufacture, research, and devel-opment of electronic devices. Its research and development program116 NLRB No. 63.405448-57-vol. 116-30 450DECISIONS OF NATIONAL- LABOR RELATIONS BOARDconstitutes 85 percent of its gross sales. It also produces a small lineof items which it sells commercially.The corporation employs 35engineers, 25 electronic technicians, 7 technical writers, 10 drafts-men and designers, 15 production employees, and 30 administrativeand office employees.-The Petitioner seeks a unit composed of all electronic techniciansengaged in research and development, including the electronic tech-nicians working in the production area.The Employer contends thatthis unit is inappropriate, asserting that the functions of engineersand production employees classified as assembler-wirers overlap thoseof the electronic technicians.The electronic technicians work from schematic diagrams, or draw-ings, of electronic devices.The drawings, which are prepared bythe engineers, show the wiring and placement of the parts that makeup the device.All but two of the technicians assemble the variousparts of the device and check its operation by means of electronic testequipment.On the more difficult problems they consult the engineers,who themselves may then take part in the actual fabrication of thedevice.Occasionally technicians will make the actual drawing orsketch of the device if it is a nonproduction item.There are 2 elec-tronic technicians regularly assigned to the production area, 1 ofwhom is engaged in the testing of equipment as it comes from the pro-duction line.The other is engaged in microwave work, which is ofa development nature.All electronic technicians are paid on thehourly basis and at all times are under the direct supervision of theengineers; the technicians cannot make any changes or modificationswithout the latter's approval.Technicians must have a good level ofintelligence, the ability to learn, and background experience in cir-cuitry wiring and electronics. In many instances they have morepractical experience in electronics than the engineers, but lack theeducational background to be qualified as engineers.Technicians arenot required to have a degree of any kind.The engineers are concerned primarily with the theory and designof electronic devices.They are called on to evolve circuitry basedon known or theoretical concepts, to sketch out circuitry, and designthe various component parts for the purpose of prototype equipmentfabrication.Occasionally the engineers will actually take part in thefabrication of this equipment, making the circuitry layouts, insert-ing parts in the prototype chassis, and checking it on completion.Approximately 90 percent of the engineers have degrees, the remainingpercentage have had 10 to 15 years' experience in electronics and havea good working knowledge of electronics and electrical theory.Allengineers are paid on a salary basis and have different working hoursthan the technicians. CUBIC CORPORATION '451In the production area there is a group of assembler-wirers (calledwire girls) engaged in routine wiring and assembly of productionitems.Working from plans and specifications of a completed andaccepted prototype, it is their job to wire and assemble the variouscomponent electrical parts of the device. In this respect their dutiesare routine in nature.In certain instances, especially in high-frequency circuits, technicians or engineers are called upon for as-sistanceand they may actually do some of the more critical typewiring for the production employees.Occasionally, several of themore experienced production-wirers are loaned to the research anddevelopment department to work on the assembly of some smallerparts of a system directly under the supervision of the project en-gineer.On these occasions they are performing "lower-level" func-tions of the electronic technicians.These employees are not classi-fied as electronic technicians, and are not required to possess the sameexperience or background in electronics as are the technicians.In view of the foregoing, it appears, and we so find, that there isa distinct differentiation between the basic functions of the electronictechnicians, the engineers, and the production assembler-wirers.Based on the foregoing, we find that the electronic technicians, unlikethe engineers and the production-wirers, are technical employees.'Being technical employees, they may constitute a separate unit .2The Employer, as indicated, has in its employ 10 draftsmen anddesigners, whose task "is to put on paper in final or rough sketchform the schematics from which the other areas work." These em-ployees are under the supervision of the chief project engineer.Asit appears that the draftsmen and designers are technical employees 3we shall include them in the unit.Accordingly, the Petitioner's showing of interest being sufficientto cover the latter employees, we find that the following employeesconstitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act: All electronic tech-nicians and all draftsmen and designers at the Employer's operationsin San Diego, California, excluding all other employees and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction of Election.1 Sherold Crystals,Inc.,104 NLRB 1072,1074;Standard Coil Company,98 NLRB 1296,1298, 1299;Bell Aircraft Corporation,98 NLRB 1277,1279,1280,1281;Monsanto,Chemical Company, Mound Laboratory,89 NLRB 1478,1480, 1481.a SeeCIBA Products Corporation,109 NLRB 873, 874.8 SeeLeTourneau-Westinghouse Company,113 NLRB 684,688 (design draftsman)TheFirestoneTire and Rubber Company,112 NLRB 571, 572(draftsman).